Case: 13-60516      Document: 00512662139         Page: 1    Date Filed: 06/12/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 13-60516                                 FILED
                                  Summary Calendar                           June 12, 2014
                                                                            Lyle W. Cayce
                                                                                 Clerk
ALEX NOE VERGARA-MALDONADO,

                                                 Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A072 672 029


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Alex Noe Vergara-Maldonado, a native and citizen of Honduras,
petitions this court for review of a decision of the Board of Immigration Appeals
(BIA) summarily affirming the denial of his application for withholding of
removal and relief under the Convention Against Torture (CAT).                                The
immigration judge (IJ) determined that Vergara-Maldonado was subject to
removal based upon convictions for a controlled substance offense and an


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60516    Document: 00512662139     Page: 2   Date Filed: 06/12/2014


                                 No. 13-60516

aggravated felony offense. The IJ further determined that the testimonial and
documentary evidence presented by Vergara-Maldonado was insufficient to
establish his eligibility for withholding of removal and CAT relief.
      In his petition for review, Vergara-Maldonado does not challenge the
basis for the underlying removal order. Rather, he argues that the IJ’s decision
denying him relief was erroneous and that the BIA erroneously applied the
summary affirmance procedures set forth in 8 C.F.R. § 1003.1(e)(4).
      An alien’s eligibility for withholding of removal and CAT relief is a
factual conclusion that is ordinarily reviewed for substantial evidence. Zhang
v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005). Because Vergara-Maldonado is
removable due to convictions for an aggravated felony and a controlled
substance offense, this court lacks jurisdiction to consider whether substantial
evidence supported his withholding of removal and CAT claims.                See
8 U.S.C. § 1252(a)(2)(C); Escudero-Arciniega v. Holder, 702 F.3d 781, 785 (5th
Cir. 2012).   With respect to Vergara-Maldonado’s argument that his case
should not have been summarily affirmed because it did not meet the
regulatory requirements set forth in § 1003.1(e)(4), we decline review pursuant
to Garcia-Melendez v. Ashcroft, 351 F.3d 657, 662 (5th Cir. 2003).
      Accordingly, the petition for review is DISMISSED in part for lack of
jurisdiction and DENIED in part.




                                       2